Citation Nr: 0100859	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, including service in the Republic of Vietnam from 
January to December 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which found that new and material 
evidence had not been submitted to reopen a prior denial of a 
claim for service connection for PTSD. 


FINDINGS OF FACT

1.  In November 1982, the RO denied service connection for 
PTSD; the veteran was duly notified of the decision on 
November 23, 1982; the veteran did not enter a notice of 
disagreement with this decision.   

2.  Evidence added to the record since the November 1982 RO 
rating decision which is new is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  A November 1982 rating decision denying service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  Evidence received since the November 1982 rating decision 
pertinent to the issue of service connection for PTSD is new 
and material, and the veteran's claim for service connection 
PTSD has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1982, the RO denied service connection for PTSD.  
The veteran was duly notified of the decision on November 23, 
1982 but did not thereafter enter a notice of disagreement 
with this decision.  Therefore, the November 1982 rating 
decision denying service connection for PTSD became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

However, 38 U.S.C.A. § 5108 states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  In 
this case, as there is a prior final Board decision in April 
1992, the claim may not be reopened and allowed unless new 
and material evidence is presented or secured.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the November 1982 Board decision, 
the last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

A November 1997 RO rating decision, issued subsequent to the 
May 1997 rating decision on appeal, appears to have found 
that new and material evidence had been presented, and 
appears to have reopened the claim for service connection for 
PTSD, denying the claim on the merits.  The Board still has a 
legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).  Therefore, the Board must first determine whether 
new and material evidence has been submitted to reopen the 
claim for service connection for PTSD. 

After a review of all of the evidence of record, the Board 
finds that the evidence added to the record since the 
November 1982 RO rating decision which is new is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for PTSD.  The Board finds especially 
significant that the additional evidence of record includes a 
diagnosis of PTSD, and development and verification of at 
least some of the reported stressful in-service events.  For 
these reasons, the Board finds that the evidence received 
since the November 1982 rating decision which is pertinent to 
the issue of service connection for PTSD is new and material, 
and the veteran's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302, 20.1103.  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for PTSD is reopened.  


REMAND

The Board notes the veteran's contentions that he engaged in 
"combat with the enemy" during his service in Vietnam.  
During the pendency of the veteran's claim, the VA General 
Counsel, in a binding precedent opinion, VAOPGCPREC 12-99, 
further defined "combat with the enemy."  Pertinent 
provisions of VAOPGCPREC 12-99 include the following: 
definition of "combat with the enemy" that the veteran 
"have taken part in a fight or encounter with a military foe 
or hostile unit or instrumentality"; the distinction between 
"engaged in combat with the enemy" and "in a theater of 
combat operations" or "combat zone," including that the 
veteran personally participated in the events; the 
requirement of "satisfactory proof" of having engaged in 
combat with the enemy; that participation in a "campaign" 
or "operation" would not, in itself, establish that the 
veteran engaged in combat with the enemy; and that the 
question of whether the veteran engaged in combat with the 
enemy is a factual determination subject to weighing the 
evidence under the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107(b).  On Remand, the RO will have the opportunity to 
apply the provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 
VAOPGCPREC 12-99 to address whether the veteran engaged in 
combat with the enemy. 

The Board notes that on November 9, 2000 the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In light 
of the new statutory provisions with regard to assistance to 
the veteran-claimant, on Remand the RO should review the 
veteran's claim to insure compliance with this newly enacted 
statute. 

A VA psychiatric (PTSD) examination is required in this 
veteran's case because the August 1997 VA examination 
diagnosis of PTSD is based on reports of both verified and 
unverified in-service stressful events, there is a question 
as to the adequacy of symptomatology to support a PTSD 
diagnosis, and in light of multiple psychiatric diagnoses 
other than PTSD of record.  The Board notes that while the 
veteran received this single diagnosis of PTSD in August 
1997, the examination report notes that the veteran either 
denied or was found not to have much of the PTSD 
symptomatology.  While the adequacy of a diagnosis of PTSD is 
a medical determination, that diagnosis should not be 
inconsistent with the weight of the medical evidence of 
record.  Further medical examination and opinion would assist 
in determining the question of the adequacy of a PTSD 
diagnosis.  Additionally, the Board notes that, although the 
veteran was diagnosed with PTSD in August 1997, at the same 
time he was diagnosed with other psychiatric disabilities, 
including a history of chronic paranoid schizophrenia, with 
associated polysubstance abuse (cocaine, THC, alcohol), and 
depression.  The record includes multiple psychiatric 
diagnoses at various times, including a long history of 
chronic paranoid schizophrenia, polysubstance abuse, organic 
brain syndrome secondary to LSD use, and questionable 
dependent personality.  The August 1997 VA examination does 
not attempt to reconcile the multiple diagnoses or delineate 
what symptomatology is attributable to the various 
psychiatric disorders.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings. If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In light of the long history of variously diagnosed 
psychiatric disorders other than PTSD, the Board finds that 
additional examination is warranted in order to clarify 
whether the veteran currently meets the diagnostic criteria 
for PTSD and, if so, whether such is causally linked to a 
verified inservice stressor.  

For VA disability compensation purposes, a PTSD diagnosis 
must be based on an in-service stressor history which has 
been verified (except where a veteran was engaged in combat, 
which has not been established).  The Board notes that, in 
addition to the in-service stressful events the veteran has 
reported, he has also reported post-service and family-
related stressors, which may not be considered in rendering a 
diagnosis of PTSD.  

The veteran has not had the assistance of a VA psychiatric 
examination since his reported in-service stressful events 
were developed through the United States Armed Services 
Center for the Research of Unit Records (USASCRUR).  The 
reported stressful events which have been verified by the 
July 1998 report of the USASCRUR should be consulted by the 
VA examiner and by the RO to determine whether, based in 
verified in-service stressful events alone, a diagnosis of 
PTSD is warranted.  A diagnosis of PTSD, related to service, 
which is based on an examination which relied upon an 
unverified history, is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In this regard, further VA 
psychiatric examination is warranted in order to determine 
whether, based only on verified stressful events in service, 
the veteran has a diagnosis of PTSD.  The veteran is notified 
that, if he fails to report for a VA examination scheduled in 
conjunction with his reopened claim, the claim may be denied.  
38 C.F.R. § 3.655(b) (2000).  

Additionally, during the pendency of the veteran's claim for 
service connection for PTSD, on June 18, 1999, the regulatory 
requirements for service connection for PTSD were changed to 
require: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  Prior to 
the effective date of this regulation on June 18, 1999, and 
at the time of the May 1997 RO rating decision on appeal, the 
old requirements for service connection for PTSD were: 
medical evidence establishing a "clear" diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1996).  As the requirement of a diagnosis of 
PTSD, as opposed to a "clear" diagnosis of PTSD, is 
potentially more favorable to the veteran, on Remand the 
veteran's claim should be considered under both the old and 
new regulations pertaining to the requirements for service 
connection for PTSD.  See Karnas, 1 Vet. App. at 312-13.

Therefore, this case is REMANDED for the following action:

1.  The RO should request any recent 
treatment records of the veteran and 
associate them with the claims file. 

2.  The RO should schedule the veteran to 
undergo a PTSD examination conducted by a 
VA psychiatrist, to determine the nature, 
etiology, and extent of any current 
psychiatric disorder of PTSD.  The 
examination report should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the VA 
psychiatrist should reconcile the 
diagnoses, and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  The 
entire claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examinations, and the examiner is 
requested to indicate in writing that the 
claims folder was reviewed in conjunction 
with the examination.  See Smith v. 
Gober, No. 99-1471 (U.S. Vet. App. Dec. 
4, 2000).  The VA examiner is reminded 
that any diagnoses reached should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  

If the veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria supporting the 
diagnosis.  Any special studies or tests, 
including psychological testing, should 
be accomplished.  The examiner should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed, and 
the likely onset of any psychiatric 
disorders found.  Should PTSD be found, 
the examiner should indicate which 
stressors were relied upon in reaching a 
diagnosis of PTSD.  The examiner is 
reminded that only those stressors which 
have been verified can be considered in 
rendering a diagnosis of PTSD relating to 
service.  If the veteran is found to have 
PTSD, but which is related to a stressor 
or stressors not involving service, the 
examiner should so indicate.  Further, 
the examiner is requested to offer an 
opinion as to the validity and/or 
sufficiency of the verified stressors as 
potential causes for a diagnosis of PTSD 
in accordance with the DSM-IV.  A 
complete rationale for all opinions 
expressed should be given.
3.  The RO should review the examination 
reports to ensure that they comply with 
the directives of this REMAND.  Any 
examination report failing to comply with 
the directives of this REMAND should be 
returned for corrective action. 

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The RO should then adjudicate the 
issue of entitlement to service-
connection for PTSD on the basis of all 
the available evidence, including 
consideration of the relevant provisions 
of 38 C.F.R. § 3.304 prior to and after 
June 18, 1999, if either version is more 
favorable to the veteran.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
wherein all pertinent statutes and 
regulations are fully set forth.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further action.

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  




The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



